963 So. 2d 1005 (2007)
GREAT WEST CASUALTY CO., Kokesch Trucking, Inc., and Stan Koch & Sons, Inc.
v.
The STATE OF LOUISIANA Through the DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT
Ralpe Geier
v.
State of Louisiana Through the Department of Transportation and Development.
No. 2007-C-1227.
Supreme Court of Louisiana.
September 14, 2007.
In re Transportation and Development Department of; Louisiana State of;Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of St. Tammany, 22nd Judicial District Court Div. E, Nos. 91-14975, 92-10115; to the Court of Appeal, First Circuit, No(s). 2006 CA 1776, 2006 CA 1777.
Denied.